Appellee, W. E. Fine, recovered judgment in this case against appellant, Western Union Telegraph Company, for the sum of $800 as damages sustained by him by reason of appellant's negligence in failing to deliver to him a telegram advising him of the serious sickness of his mother. Appellee lived in Mission, Tex., when the telegram was received by appellant, and his mother lived in Fort Worth, Tex.
Appellant filed its transcript in this case in the San Antonio Court of Civil Appeals on December 13, 1935. The case was transferred by the Supreme Court to this court and received and filed by our clerk on January 24, 1936. On or about January 29, 1936, our clerk notified both parties to this appeal that this case would be submitted in San Antonio on the 30th day of September. Appellant did not file its brief until the 22d day of September, 1936, though it delivered to appellee's counsel a copy of its brief on the 17th of September. Appellee has filed no brief and has moved to strike appellant's brief and to affirm the judgment of the lower court, on the ground that appellant's brief was filed too late and that, from the 17th of September, because of the importance of the questions involved and the press of previous engagements, they did not have time to file a brief. The motion to strike is sustained.
On appellee's motion to affirm the judgment of the lower court we heard oral arguments from both parties on the 30th day of September. It clearly appears that no fundamental error is in the record, the only error we can consider in the absence of briefs and on the motion to affirm; therefore, our order is that the judgment of the lower court be in all things affirmed.